                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

STATE OF OHIO,                                                        Case No. 1:19-cv-838

          Plaintiff,
                                                                      Dlott, J.
                  v.                                                  Bowman, M.J.

CHARLES HORTON,

          Defendant.

                              REPORT AND RECOMMENDATION

          On October 3, 2019, Defendant Charles Horton initiated two new cases in this

Court by filing separate pro se Notices of Removal.1 By separate Order issued this date,

Mr. Horton has been granted leave to proceed in forma pauperis pursuant to 28 U.S.C. §

1915. This matter is before the Court for a sua sponte review of Mr. Horton’s Notice of

Removal and documents submitted in support of removal to determine whether the Court

has jurisdiction over this matter. See 28 U.S.C. § 1915(e)(2)(B); Fed. R. Civ. P. 12(h)(3).

          I.      Background and Analysis

          The undersigned takes judicial notice of the fact that more than two years ago, Mr.

Horton previously filed a substantially similar (and wholly improper) Notice of Removal in

Case No. 1:17-cv-403-TSB-SKB.

          As in the prior case, there is absolutely no basis for federal jurisdiction in this case.

Section 1441 provides in relevant part: “[A]ny civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district and



1   See also State of Ohio v. Horton, Case No. 1:19-cv-837-MRB-SKB.

                                                   1
division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). In

other words, “[o]nly state-court actions that originally could have been filed in federal court

may be removed to federal court by the defendant.” Caterpillar Inc. v. Williams, 482 U.S.

386, 392 (1987). Defendant carries the burden of showing that removal is proper and

that this Court has original jurisdiction. See Village of Oakwood v. State Bank and Trust

Co., 539 F.3d 373, 377 (6th Cir. 2008). Where jurisdiction is in doubt, the matter should

be remanded to state court. See Brierly v. Alusuisse Flexible Packaging, Inc., 184 F.3d

527, 534 (6th Cir. 1999).

        Despite being filed as a civil action, Mr. Horton’s Notice of Removal makes clear

that he seeks to remove a pending state court criminal action that is being prosecuted

against him in the State of Ohio. In the above-captioned case, Mr. Horton alleges that he

was unlawfully arrested when he was issued one or more traffic citations on or about July

13, 2019 and/or on September 1, 2019 by one or more police officers in either Mount

Healthy Township or Springfield Township.2 (Doc. 1-2 at 6-7). Because the instant case

is so similar to Mr. Horton’s prior case, the undersigned can do no more than reiterate her

prior analysis:

        Section 1446 provides the procedures for removing a case. When a criminal
        case is removed from a state court, the federal court must promptly review
        the notice of removal. 28 U.S.C. § 1446(c)(4). “If it clearly appears on the
        face of the notice and any exhibits annexed thereto that removal should not
        be permitted, the court shall make an order for summary remand.” 28 U.S.C.
        § 1446(c)(4). Section 1443(1) allows a criminal prosecution commenced in
        state court to be removed to federal court if a defendant “is denied or cannot
        enforce in the courts of such State a right under a law providing for . . . equal
        civil rights.” Under this provision “it must appear that the right allegedly

2A portion of the documents filed with the Notice of Removal are identical to those filed with the Notice of
Removal in Case No. 1:19-cv-837, which refer to a traffic citation dated July 13, 2019 in Mount Healthy
Township. However, other documents in the above-captioned case refer to a different incident on
September 1, 2019 in Springfield Township, wherein Mr. Horton appears to have been arrested for driving
under the influence. (See Doc. 1-3).

                                                     2
      denied the removal petitioner arises under a federal law providing for
      specific civil rights stated in terms of racial equality.” Johnson v. Mississippi,
      421 U.S. 213, 219 (1975) (internal citations omitted). The laws justifying
      removal under § 1443(1) are limited to those guaranteeing racial equality.
      See Georgia v. Rachel, 384 U.S. 780, 786-94 (1966).

      In addition, removal under 28 U.S.C. § 1443(1) is limited to those persons
      who are unable to enforce their right to racial equality because of some
      formal expression of state law. Rachel, 384 U.S. at 803. “Claims that
      prosecution and conviction will violate rights under constitutional or
      statutory provisions of general applicability or under statutes not protecting
      against racial discrimination, will not suffice.” Johnson, 421 U.S. at 219. Nor
      do claims that a defendant “will be denied due process of law because the
      criminal law under which he is being prosecuted is allegedly vague or that
      the prosecution is assertedly a sham, corrupt, or without evidentiary basis
      does not, standing alone, satisfy the requirements of § 1443(1).” Id. Mr.
      Horton has made no claims of racial inequality related to his removal petition
      and asserts generally that his arrest was unlawful.

      Moreover, Mr. Horton has failed to identify any policy of the law of the State
      of Ohio that denies him the right to equal treatment on account of [his] race.
      Accordingly, the Court is without removal jurisdiction under section 1443(1).
      Nor is Mr. Horton entitled to removal under § 1443(2) which permits removal
      “[f]or any act under color of authority derived from any law providing for
      equal rights, or for refusing to do any act on the ground that it would be
      inconsistent with such law.” 28 U.S.C. § 1443(2). Removal under section
      1443(2) is available only to federal officers or state officers and persons
      assisting them in the performance of their duties. See City of Greenwood v.
      Peacock, 384 U.S. 808, 824 (1966). Defendant does not allege that he is a
      federal or state officer falling within the protection of this statute. The Court
      finds that the stated basis for defendant’s removal in this case is deficient
      and that the Court lacks jurisdiction over this case. This matter clearly falls
      within the jurisdiction of the state courts and not the federal district court.

(Doc. 6, Report and Recommendation (“R&R”) filed on 7/17/17 in Case No. 1:17-cv-403).

In the prior R&R, the undersigned recommended that Mr. Horton’s case be dismissed

and remanded to the state court based upon the lack of federal jurisdiction. The prior

R&R was adopted as the decision of the Court on October 30, 2017. (See Doc. 7 in Case

No. 1:17-cv-403).

      Although the undersigned reaches the same conclusion and again recommends



                                              3
dismissal of the above-captioned case for lack of federal jurisdiction, Mr. Horton’s

improper conduct in filing two more improper Notices of Removal, on virtually identical

facts, requires the undersigned to consider the issue of sanctions.        This Court has

sanctioned other pro se litigants proceeding in forma pauperis who have engaged in

similar conduct, by filing multiple improper Notices of Removal on the same or similar

facts after being clearly informed by this Court that no federal jurisdiction existed. Both

published and unpublished case law confirm that a monetary sanction may be appropriate

against even a pro se Defendant who proceeds in forma pauperis, when removal is based

on such frivolous grounds as those asserted here. See, e.g., Chase Manhattan Mortg.

Corp. v. Smith, 910 F.2d 910 (6th Cir. 2007) (imposing costs and fees in the amount of

$6513.16 despite grant of in forma pauperis status in federal court, and fact defendants

had filed for bankruptcy); see also 3W International, Inc. v. Scottdel, Inc., 722 F. Supp.2d

934 (N.D. Ohio 2010) (awarding fees where attorney had no improper purpose and

believed in good faith that removal was proper, because removal was still objectively

unreasonable); Countrywide Home Loans, Inc. v. Bartmasser, Case No. 2:08-cv-805,

2009 WL 4678840 (S.D. Ohio Oct. 22, 2008) (directing plaintiff to file a motion for fees

accompanied by an itemized accounting of fees and costs incurred in connection with the

motion of remand, in light of lack of “objectively reasonable basis” and “clear prohibition”

of removal of mortgage foreclosure case); Federal Nat. Mortg. Ass’n v. Jaa, 2014 WL

1910898 at *9 (W.D. Tenn. May 13, 2014) (awarding reasonable attorney’s fees against

pro se defendant proceeding in forma pauperis who improperly removed foreclosure-

related case, noting that “[t]he court can only surmise that [defendant’s] removal is

intended to delay the state court proceedings.”); PNC Bank, N.A. v. Spencer, 763 F.3d



                                             4
650 (7th Cir. 2014) (affirming award of costs and attorney fees to mortgagee for improper

removal of mortgagee’s foreclosure action, including expense of defending that award on

appeal); Deutsche Bank Nat’l Trust Co., v. Wolf, Case No. 1:15-cv-814 (Doc. 19, August

24, 2016).

       Because Mr. Horton has repeatedly cited the same frivolous grounds for improper

removal of three separate cases to this Court, a monetary sanction would be justified.

However, the State of Ohio has not yet appeared, and therefore has not yet suffered

damages from the improper removal. Still, both the public and this Court have suffered

the expenditure of scarce judicial resources over yet another frivolous removal. Thus, as

a matter of judicial discretion and because Mr. Horton has deliberately flouted this Court’s

prior ruling by filing two additional improper Notices of Removal based upon the same

fact pattern, the undersigned recommends that Mr. Horton be warned in the strongest

possible terms that he may be subjected to future non-monetary sanctions, as well as

monetary sanctions, if he continues vexatious filings in this federal court. This includes

any future attempt to again improperly remove actions from state court to federal court.

       II.      Conclusion and Recommendation

       Accordingly, for the reasons expressed above, IT IS RECOMMENDED THAT:

       1. This action be DISMISSED as improperly removed, and for lack of subject

             matter jurisdiction;

       2. That Mr. Horton be warned in the strongest possible terms, based on his

             pattern of filing frivolous Notices of Removal, that he may be subjected to future

             sanctions if he makes any future attempt to improperly remove actions from

             state court to federal court;



                                                5
3. That the Court certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing

   reasons an appeal of any Order adopting this Report and Recommendation

   would not be taken in good faith and therefore deny Plaintiff leave to appeal in

   forma pauperis.

                                          s/ Stephanie K. Bowman
                                         Stephanie K. Bowman
                                         United States Magistrate Judge




                                     6
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION



STATE OF OHIO,                                               Case No. 1:19-cv-838

      Plaintiff,
                                                             Dlott, J.
              v.                                             Bowman, M.J.

CHARLES HORTON,

      Defendant.

                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           7
